DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None prior art of the record disclose, teaches and/or suggests a method of managing the temperature of heat sensitive material located near a repair patch being thermally cured on a composite skin using a heating blanket, the method comprising: configuring an assembly of thermally conductive cooling blocks to fit within a space between the heating blanket and the heat sensitive material; and installing the assembly of thermally conductive cooling blocks against the skin within the space, forming a heat sink that conducts a portion of heat out of the composite skin away from the heat sensitive material as claimed in claim 1.
Also, none prior art of the record disclose, teaches and/or suggests a method of managing the temperature of heat sensitive material, the method comprising: configuring an assembly of thermally conductive cooling blocks to fit within a predetermined volume of space between a heat source and the heat sensitive material; wherein the heat source and heat sensitive material are connected by a physical structure; and installing the assembly of thermally conductive cooling blocks against the physical structure within the space, forming a 
Also, none prior art of the record disclose, teaches and/or suggests a method of managing the temperature of heat sensitive material located near a repair patch being thermally cured on a composite skin using a heating blanket, the method comprising: configuring an assembly of thermally conductive cooling blocks to fit within a space between the heating blanket and the heat sensitive material; wherein certain of the cooling blocks comprise at least one through-hole allowing air to pass therethrough, and wherein the assembly of cooling blocks is configured to comprise: at least one layer of cooling blocks with no through-holes; at least one layer of cooling blocks with one through holes; at least one layer of cooling blocks with more than one through holes; and installing the assembly of thermally conductive cooling blocks against the skin within the space, forming a heat sink that conducts a portion of heat out of the composite skin away from the heat sensitive material, wherein the layer of cooling blocks with no through holes is closest to the composite skin as claimed in claim 20.
The closest prior art of the record (CAMPBELL et al., US 2007/0121294A1; as cited in IDS) discloses a heat exchange assembly for a cooling system used for removing heat from electronic devices (title; p.1, paragraph 0005; figure 8).
Also, the closest prior art of the record (HATANO et al.; US 2014/0290831A1) disclose a repair method, in which a repair patch 20 is disposed on a repair target portion that exists on the side of the repair surface 1A of a honeycomb core sandwich panel 1, heating the repair patch 20; and a cooling the honeycomb core sandwich panel 1 from the side of the second 
However, it fails to disclose a method of managing the temperature of heat sensitive material, the method comprising configuring an assembly of thermally conductive cooling blocks to fit within a space between the heating source and the heat sensitive material as claimed in claims 1, 14, and 20.  Also, it fails to disclose the method wherein assembly of cooling blocks is configured to comprise: at least one layer of cooling blocks with no through-holes; at least one layer of cooling blocks with one through holes; at least one layer of cooling blocks with more than one through holes; and installing the assembly of thermally conductive cooling blocks against the skin within the space, forming a heat sink that conducts a portion of heat out of the composite skin away from the heat sensitive material, wherein the layer of cooling blocks with no through holes is closest to the composite skin as claimed in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYUN LEE whose telephone number is (571)270-5114.  The examiner can normally be reached on Monday-Thursday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N. Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        




/Jaeyun Lee/
6/4/2021